        Case 1:21-cv-03610-ER Document 18 Filed 05/18/21 Page 1 of 2
IH-32                                                                               Rev: 2014-1




                      United States District Court
                                  for the
                     Southern District of New York
                             Related Case Statement
                             Full Caption of Later Filed Case:

Business Casual Holdings, LLC




                 Plaintiff                                        Case Number


                                                1:21-cv-03610-ER
                     vs.

Youtube, LLC et al




                Defendant

                             Full Caption of Earlier Filed Case:
              (including in bankruptcy appeals the relevant adversary proceeding)

Business Casual Holdings, LLC




                 Plaintiff                                        Case Number

                                                1:21-cv-02007-JGK
                     vs.

TV-Novosti




                Defendant




                                            Page 1
            Case 1:21-cv-03610-ER Document 18 Filed 05/18/21 Page 2 of 2
IH-32                                                                                           Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

Business Casual Holdings, LLC ("Business Casual") filed a complaint against TV-Novosti on March 9, 2021 and
a first amended complaint against the same defendant on March 24, 2021. The complaint alleges that
TV-Novosti infringed several copyrighted videos (which Business Casual originally published on its YouTube
channel) by copying portions of those videos and posting them on TV-Novosti's own YouTube channel.
Business Casual also alleges that TV-Novosti violated Section 512(f) of the Digital Millennium Copyright Act
(DMCA) by sending a false takedown counter-notification to YouTube. The case has been assigned to Judge
John G. Koeltl. An electronic summons has issued as to TV-Novosti. An initial conference is set for June 14,
2021. There has been no further activity in the case.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
The newly filed case involves the same factual allegations, and many of the same legal issues, as the earlier
filed case. In the earlier filed case, Business Casual accuses TV-Novosti of infringing portions of two
copyrighted videos that Business Casual posted on YouTube's platform. In the newly filed case, Business
Casual alleges the same facts and circumstances but accuses YouTube of engaging in copyright infringement
by hosting the same content. Thus, the core factual allegations are identical between the two cases. One case
targets the alleged direct infringer, TV-Novosti; the other targets the alleged infringer, YouTube, based on the
same events. Indeed, the newly filed complaint explicitly references the former. See Compl. para. 39.

The outcome of one lawsuit will have a direct impact on the outcome of the other. For one, Business Casual's
secondary infringement claims against YouTube require it to prove that TV-Novosti was a direct infringer. Thus
the question of whether TV-Novosti infringed will be litigated in both cases under identical sets of facts,
requiring much of the same evidence and testimony to be presented in both cases simultaneously. This will
require an obvious duplication of effort, and also creates a risk of conflicting judgments and orders unless the
cases are heard by the same judge.

Both cases also concern overlapping legal questions under the DMCA. After Business Casual submitted a
takedown notice to YouTube regarding a particular video by TV-Novosti, TV-Novosti filed a counter-notification
under the DMCA, leading YouTube, per the statute's instructions, to inform Business Casual that it would
reinstate the video unless Business Casual pursued legal action against TV-Novosti. That prompted Business
Casual's infringement action against TV-Novosti, the earlier filed case. In the newly filed case, Business
Casual alleges that YouTube should have terminated TV-Novosti's account under its "repeat infringer" policy,
even though the question of whether TV-Novosti is an "infringer" is currently being litigated in the earlier filed
case. Thus the progress and outcome of the earlier filed case will have significant implications on the newly
filed case.

Counsel for Defendants have met and conferred with counsel for Plaintiff on this issue. Plaintiff agrees that
the two actions should be related.




              /s/ Jason Mollick
Signature: ________________________________________                               05/18/2021
                                                                           Date: __________________
               Wilson Sonsini Goodrich & Rosati, P.C.
Firm:         ________________________________________


                                                  Page 2
